TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00411-CR
                                      NO. 03-21-00412-CR


                                Joseph Albert Borgas, Appellant

                                                 v.

                                  The State of Texas, Appellee


                FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
                            NOS. CR27,490 & CR27,544
               THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Joseph Albert Borgas seeks to appeal his judgments of conviction for

assault-family violence and repeated violation of a protective order.          See Tex. Penal Code

§§ 22.01, 25.072. The trial court has certified that (1) these are plea-bargain cases and Borgas

has no right of appeal, and (2) Borgas has waived the right of appeal. Accordingly, we dismiss

these appeals for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).




                                              __________________________________________
                                              Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed for Want of Jurisdiction

Filed: April 19, 2022

Do Not Publish